Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155196(78)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  MICHIGAN GUN OWNERS, INC. and                                                                                      Justices
  ULYSSES WONG,
           Plaintiffs-Appellants,
                                                                   SC: 155196
  v                                                                COA: 329632
                                                                   Washtenaw CC: 15-000427-CZ
  ANN ARBOR PUBLIC SCHOOLS and
  JEANICE K. SWIFT,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Coalition for
  Responsible Gun Owners Foundation to extend the time for filing a brief amicus curiae is
  GRANTED. The amicus brief will be accepted for filing if submitted on or before March
  13, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 7, 2018

                                                                              Clerk